Citation Nr: 0515695	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  03-13 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION


The veteran served on active duty from January 1956 to 
January 1959.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision rendered by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In March 2005, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge. A 
transcript of this hearing is associated with the claims 
folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After a review of the claims folder, the Board concludes that 
further development of this case is required.  

To begin with, the veteran's service medical records are not 
associated with the claims folder. The National Personnel 
Records center (NPRC) has reported that the veteran's service 
medical records are not available and may have been destroyed 
in a fire in 1973. The Board is cognizant of Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999), wherein the Court elaborated 
on the VA's responsibility to obtain a veteran's service 
medical records. 

The veteran testified before the undersigned that his VA 
physicians have told him that his low back disorder is 
related to the reported injury during service.  (See 
Transcript, page 17).  The record was left open to allow the 
veteran the opportunity to obtain a written statement from 
the VA physicians.

According to a letter submitted by the veteran in April 2005, 
the veteran reported that the "head of pain management at 
the VA Hospital" told him that it could not provide an 
opinion unless an examination was scheduled.  

In light of this development, as detailed below, the Board 
finds that a remand is necessary in order to obtain a medical 
opinion from the VA physician/physicians who reportedly told 
the veteran that his current low back disorder is due to a 
reported injury during service.  The claims folder should be 
provided to the VA physician/physicians.  

If the VA physician/physicians are not available, then the RO 
should schedule a VA examination in order to determine 
whether a current low back disorder is more likely than not 
related to the reported injury during service.  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C., 
for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated or evaluated the veteran 
for low back problems since the July 2003 
supplemental statement of the case was 
issued.  When the requested information 
and any necessary authorization are 
received, the RO should attempt to obtain 
a copy of all indicated records.  If the 
RO is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, the RO should so inform the 
veteran and his representative and 
request them to provide the outstanding 
evidence.

2.  The RO should contact the veteran's 
treating VA physician/physicians who 
reportedly told him that his current low 
back disorder is related to the described 
injury during service over 40 years ago.  
A physical examination of the veteran is 
not required, unless the treating VA 
physician/physicians find it necessary.  
The claims folder, to include a copy of 
this Remand and any additional evidence 
secured, must be made available to and 
reviewed by the veteran's treating VA 
physician/physicians, and the report must 
reflect that the claims folder was 
reviewed. 

?	The treating VA physician/physicians 
should provide an opinion as to 
whether there is a 50 percent 
probability or greater (as likely as 
not) that any current disability of 
the low back was l caused or 
aggravated by an injury occurring 
during the veteran's active service. 
The rationale for all opinions 
expressed must also be provided.

If, and only if, the veteran's treating 
VA physician/physicians are not 
available, then the RO should make 
arrangements for the veteran to be 
afforded an examination by a VA physician 
with the appropriate expertise to 
determine the nature and etiology of the 
claimed back disability. The claims 
folder must be made available to and 
reviewed by the examiner before 
completion of the examination report. All 
indicated testing should be conducted, 
and a complete history should be 
elicited. The examiner should identify 
any currently present back disability. 

?	The examiner should provide an 
opinion, based upon the claims 
folder review and the examination 
results, whether there is a 50 
percent probability or greater (as 
likely as not) that any current 
disability of the low back was l 
caused or aggravated by an injury 
occurring during the veteran's 
active service.  The supporting 
rationale for all opinions provided 
must be set forth in the examination 
report.

3.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  In addition, the 
RO should undertake any other indicated 
development. 

4.  Then, the RO should readjudicate the 
issue of service connection for 
degenerative joint disease of the 
lumbosacral spine on a de novo basis.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until she is otherwise notified 
by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


